DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. Applicant argued that, “The Examiner asserts that the outer rim of the Liu pump housing is the claimed "mounting element," but to the extent the interaction of the pump housing and the rim involves any protrusion, it is a single protrusion, not a plurality as recited in claim 1 (and is not an outwardly-extending projection, as recited in new claim 32). Moreover, and with regard to both amended claims 1 and 4, the interaction of the rim and housing of Liu does not allow for removable coupling of a fluid pump arranged on an outer surface of a coverlet to any mounting element (e.g., the pump housing of Liu is not arranged on an outer surface of any inflatable device and the pump housing cannot be separated from the outer rim). See, e.g., Liu, Fig. 1. In this respect, Liu does not differ from Intex, which similarly discloses only a built-in pump that cannot be removably mounted to any mattress. Accordingly, independent claims 1 and 4 both define over the combination of O'Reagan, Intex, and Liu. Claims 6, 7, 10, 12, 19, 21-23, 25, and 26 depend from claim 1 or claim 4, and define over the combination of O'Reagan, Intex, and Liu for at least the same reasons. Withdrawal of the rejection is respectfully requested.”
This is not found persuasive. With regard to claim 1, a new reference is being used to teach these claims in light of the amendments. Although Applicant claims these arguments applies to claim 2, there is no requirement of a plurality of protrusions or a removable pump in claim 2, as such these arguments are not relevant to the rejection of claim 2. 

Applicant also argued, “In addition, claim 2 recites a coverlet including on an outer surface thereof a mounting element that can be mounted to both a fluid pump and an adapter, and Feldman discloses no such structure. Rather, in the cited portions of Feldman, an adapter for the disclosed inflator, not a mounting element arranged on a coverlet, is disclosed. See Feldman, Fig. 2A and col. 4, lines 54- 67. More particularly, the element identified by the Examiner, shown in Figure 2A, is an adapter for various-sized inlet valves that is removably attached to the inflator. Such adapters are not, and would not be modified to be, arranged on the outer surface of any inflatable device.”
This is not found persuasive. In Figure 2a/2b, the structure 30, at 32 would be mounted onto the outer surface of a coverlet (such as that in O’Reagan) to inflate it. In Figure 6, the structure 30 (or 50 in this Figure) would also be mounted onto the outer surface of a coverlet, but would additionally be mounted to an adapter, at 38. Thus, the mounting element could be selectively mounted to a fluid pump housing by the protrusions, as shown in Figure 2a/2b, and is also selectively configured to be mounted to an adapter which is coupled to a remote fluid pump (In Figure 6; the adapter 38 is remote from the pump 2) to pump moisture removal fluid into or out of the fluid pathway. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, 19, 22, 23, 25, 26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of lntex (2011 Intex User's Manual) further in view of Klearman (US Patent 5584084).
Regarding claim 1, O'Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49) for moisture removal fluid, wherein for pumping moisture removal fluid into or out of the fluid pathway, the moisture control coverlet is: selectively configurable to use a fluid pump (Figure 4; 64) mounted on the moisture control coverlet to pump moisture removal fluid into or out of the fluid pathway. O'Reagan does not teach the coverlet is selectively configurable to use an adaptor mounted on the moisture control coverlet and coupled to a remote fluid pump to pump moisture removal fluid into or out of the fluid pathway, the adaptor coupled to the fluid pathway. Intex teaches an air system which is selectively configurable to use an adaptor mounted on the moisture control coverlet and coupled to a remote fluid pump (Page 2-3 "Inflation" steps 1-8 describe inflating the mattress with a built in air mover. Page4 "Inflation Option" steps 1-3 describe inflating with a secondary air mover attached to the adapters shown on the right of Figure 11, through the valve) to pump moisture removal fluid into or out of the fluid pathway, the adaptor coupled to the fluid pathway(Figure 11 shows the adapter coupled to the fluid pathway hose on the right). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. O'Reagan does not teach a mounting element arranged on an outer surface of the moisture control coverlet, the mounting element comprising an opening in fluid communication with the fluid pathway, and wherein the mounting element comprises a plurality of projections arranged about the opening and configured to releasably engage one or more tabs in one or more recesses in a housing of the  arranged on the outer surface of the coverlet. Klearman teaches a mounting element (Figure 2; 30) arranged on an outer surface of the moisture control coverlet, the mounting element comprising an opening in fluid communication with the fluid pathway (Figure 4; center hole, as shown), and wherein the mounting element comprises a plurality of projections (Figure 2 and Figure 4; 44) arranged about the opening and configured to releasably engage one or more tabs (Figure 2; the tab is the top surface above 52 in Figure 2, and to the right when 44 reaches the top portion of the slot 52) in one or more recesses (Figure 2; 52) in a housing of the fluid pump (Figure 2; 40) arranged on the outer surface of the coverlet. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O'Reagan to have a mounting element and pump housing attachment as in Klearman in order to securely mount the pump within the inflatable body. 
Regarding claim 10, O'Reagan teaches fluid pump for mounting onto the coverlet (Figure 4; 64). O'Reagan does not teach an adaptor for mounting onto the coverlet; and for coupling to a remote fluid pump. Intex teaches an adaptor for mounting onto the coverlet; and for coupling to a remote fluid pump (Figure 11; right). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available.
  Regarding claim 12, O'Reagan does not teach the fluid pump includes an alternating current coupler for coupling to an alternating current power source for an alternating current power. Intex teaches the fluid pump includes an alternating current coupler for coupling to an alternating current power source for an alternating current power (Page 2; "Inflation" Step 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan to include an AC line to power the pump.
Regarding claim 19, O'Reagan teaches wherein moisture removal fluid is air (Paragraph 48).
  Regarding claim 22, O’Reagan does not teach a second fluid pump for coupling to the adaptor. Intex teaches a second fluid pump for coupling to the adaptor (Page 4, Inflation Option Step 1 teaches foot or manually operated pump).
   Regarding claim 23, O’Reagan does not teach the first fluid pump is smaller than the second fluid pump, and wherein the first fluid pump has a lower fluid pumping rate than the second fluid pump. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available.
   Regarding claim 25, O'Reagan teaches a duct for conveying moisture removal fluid between the second fluid pump and the adaptor (Paragraph63 discusses that line 72 is between pump and the pump's attachment to the coverlet and conveys moisture removal fluid).
Regarding claim 26, O'Reagan does not teach a switching element for switching between the first pump for pumping moisture removal fluid into or out of the fluid pathway and the second pump for pumping moisture removal fluid into or out of the fluid pathway. Intex teaches a switching element for switching between the first pump for pumping moisture removal fluid into or out of the fluid pathway and the second pump for pumping moisture removal fluid into or out of the fluid pathway (Figure 11; the cap of the valve is the switching mechanism). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available.
Regarding claim 32, O’Reagan does not teach the plurality of projections are arranged on the mounting element such that the projections extend outwardly away from the outer . 
Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) further in view of Feldman (US Patent 5890882).
  Regarding claim 2, O'Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49), wherein moisture removal fluid is pumped into or out of the fluid pathway for removing moisture from a surface of the moisture control coverlet (Figure 2; 49 and Paragraph48). O'Reagan does not teach and a mounting element in fluid communication with the fluid pathway, the mounting element arranged on an outer surface of the moisture control coverlet and comprising one or more protrusions, the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions and selectively configured to be mounted to an adaptor configured to be coupled to a remotely positioned fluid pump to pump moisture removal fluid into or out of the fluid pathway. Feldman teaches a mounting element (Figures 2a and 2b, 30) in fluid communication with the fluid pathway (Figure 2a, 2b; 6 and 32), the mounting element arranged on an outer surface of the moisture control coverlet (Figure 6; as shown) and comprising one or more protrusions (Figure 2a, 2b; 22), the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions (Figures 2a, 2b, and 6; fluid pump at 6 in Figure 2b, protrusions at 22 and at 30/32, pyramidal protrusion) and selectively configured to be mounted to an adaptor (Figure 6; 38) configured to be coupled to a remotely positioned fluid pump (Figure 6; 2, is positioned remotely from 52) to pump moisture removal fluid into or out of the fluid pathway.
Regarding claim 3, Feldman teaches wherein the adapter comprises one or more recesses (Figure 4; at 44) for removable mounting to the one or more protrusions (Figure 2a, at 30/32) of the moisture control coverlet, wherein the adapter is in fluid communication with the fluid pathway.
Regarding claim 5, Feldman teaches a fluid pump (Figure 6; 2) removably mounted to the moisture control coverlet and in communication with the fluid pathway, the fluid pump housing comprising one or more recesses (Figure 2b; the portions of 6 which 22 would be inserted into) for mounting to the mounting element.
Claims 4, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of lntex (2011 Intex User's Manual).
Regarding claim 4, O’Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49), wherein moisture removal fluid is pumped into or out of the fluid pathway for removing moisture from a surface of the moisture control coverlet (Figure 2; 49 and Paragraph 59). O'Reagan does not teach an adaptor removably mounted to the moisture control coverlet and in fluid communication with the fluid pathway, wherein the adaptor is selectively configurable to be coupled to a remote fluid pump to pump moisture removal fluid into or out of the fluid pathway and a mounting element arranged on an outer surface of the moisture control coverlet and configured to removably couple with a fluid pump arranged on the outer surface of the coverlet, the mounting element comprising an opening in fluid communication with the fluid pathway. Intex teaches an adaptor (Figure 11; right) removably mounted to the moisture control coverlet and in fluid communication with the fluid pathway (Figure 11; left), wherein the adaptor is selectively configurable to be coupled to a remote fluid pump (Page4; "Inflation Option" steps 1-3) to pump moisture removal fluid into or out of the fluid pathway and a mounting element arranged on an outer surface of the moisture control coverlet and configured to removably couple with a fluid pump arranged on the outer surface of the coverlet (Figure 11; right, the pump hose can directly connect to the mounting element on the left), the mounting element comprising an opening in fluid communication with the fluid pathway (Figure 11; mounting element on the left which connects with the adapters on the right). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available.
   Regarding claim 6, O'Reagan teaches comprising a second mounting element arranged on the outer surface of the moisture control coverlet, the second mounting element comprising a second opening in fluid communication with the fluid pathway, wherein the second mounting element being configured to selectively have mounted to it a fluid pump (Paragraph 59, describes having two different pumps connected at two different openings (the mounting element) to the airway).
   Regarding claim 21, O'Reagan teaches a vapor permeable cover onto which a patient 4s adapted to be placed, the cover allowing for vapor to permeate from an external vicinity of the cover through the cover to the fluid pathway (Paragraph 48).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of lntex (2011 Intex User's Manual) in view of Klearman (US Patent 5584084) in view of Pan (US Patent 8641391).
  Regarding claim 11, O'Reagan does not teach the fluid pump includes a battery coupler for coupling to a battery for battery power. Pan teaches the fluid pump includes a battery coupler for coupling to a battery for battery power (Abstract). It would have been obvious to .
  Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) in view of Klearman (US Patent 5584084) in view of Cavanaugh (US Patent Application Publication 20130172802)
   Regarding claim 13, O’Reagan does not teach the fluid pump or the adaptor are removable from the coverlet and the coverlet is launderable. Intex teaches the fluid pump or the adaptor are removable from the coverlet (Page 4; "Inflation" steps 1-3, also note that the built in pump in Liu would be removable as well when applied to the combination (through the removal of top plate 2 in Figure 3, and even though Liu states it is unnecessary to be removed, it may be if desired). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan and Liu to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. Cavanaugh teaches the coverlet is launderable (Paragraph 63). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coverlet of O'Reagan and Liu to be launderable in order to allow for the reuse of the device and save money.
   Regarding claim 14, O'Reagan does not teach the fluid pump, the adaptor, or the coverlet is disposable. Cavanaugh teaches the coverlet is disposable (Paragraph 63). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coverlet of O'Reagan to be disposable in order to allow for quick and effortless changes between patients.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) in view of Klearman (US Patent 5584084) in view of Richards (US Patent Application Publication 20110247143).
Regarding claim 16, O'Reagan does not teach the coverlet is portable and includes an attachment element for attaching the coverlet to a chair. Richards teaches the coverlet is portable and includes an attachment element (Paragraph 22) for attaching the coverlet to a chair (Paragraph 18). It would have been obvious to one of ordinary skill in the art at the time of invention to make the coverlet removably attachable to a chair to increase the comfort of seated patients.
Regarding claim 18, O'Reagan does not teach wherein the attachment element includes a fastener, coupler, adhesive, hook or loop material, or snap at an end of the coverlet for being placed over a headrest of a chair. Richards teaches the attachment element includes a fastener, coupler, adhesive, hook or loop material, or snap at an end of the coverlet for being placed over a headrest of a chair (Paragraph 22). It would have been obvious to one of ordinary skill in the art at the time of invention to make the coverlet removably attachable to a chair to increase the comfort of seated patients.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673       
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/25/2021